      Case 1:20-cv-00163-DLC Document 38 Filed 09/03/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 SECURITIES AND EXCHANGE COMMISSION,     :
                                         :
                          Plaintiff,     :            20cv163 (DLC)
                -v-                      :
                                         :                 ORDER
 DONALD G. BLAKSTAD, ENERGY SOURCES      :
 INTERNATIONAL CORPORATION, and XACT     :
 HOLDINGS CORPORATION,                   :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On March 18, 2020, the Court granted a motion of the United

States, through the U.S. Attorney for the Southern District of

New York (the “Government”), to intervene in this case pursuant

to Rule 24, Fed. R. Civ. P., and to stay this matter in its

entirety pending resolution of a parallel criminal case, United

States v. Donald Blakstad, No. 19cr486(ER).        On September 2,

plaintiff-intervenor Eric Amos (“Amos”) moved to lift the stay

and to intervene for the limited purpose of filing an

interpleader action pursuant to Rule 22, Fed. R. Civ. P. to

deposit funds in the Court’s registry.       Plaintiff the Securities

and Exchange Commission does not oppose this request.

Accordingly, it is hereby

     ORDERED that the stay of this case is lifted so that Amos

may file a motion to intervene in the action.
         Case 1:20-cv-00163-DLC Document 38 Filed 09/03/20 Page 2 of 2



     IT IS FURTHER ORDERED that Amos’s September 2 motion to

intervene is granted.

     IT IS FURTHER ORDERED that Amos shall promptly file his

complaint in intervention and make any request for further

relief.

     SO ORDERED:

Dated:       New York, New York
             September 3, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
